Title: From Thomas Jefferson to Thomas Nelson, 16 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
Richmond Jany 16. 1781

The Bearer hereof Capt. Joel proposes to engage two others to undertake with himself an enterprize on the Enemy’s fleet wherever it shall be collected in Harbour. As he requires only an old Vessell of the most worthless kind, and proper preparations for her, I think the object will justify the risk. So many Orders and Measures may be necessary in the detail of executing this Business that I cannot do better than to give a general sanction to it and ask the favor of yourself to have everything provided which he may think necessary to ensure Success. Rewards are expected on desperate undertakings of this kind, and tho not necessary to stimulate him may be necessary for his associates. I will therefore leave it to yourself to fix them previously, or to agree with the Gentlemen that they shall be referred to the Executive after the Service shall have been performed.

T.J.

